DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5–9, and 12–15 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US 2004/0033743 A1) in view of Flugge-Berendes (US 2008/0085290 A1.
Worley teaches a coated, bimodal article having enhanced reversible thermal properties comprising a substrate having a surface and a coating covering a portion of the surface.  Worley abstract.  The coating covering the portion of the substrate surface may extend below the surface and permeate a portion of the substrate.  Id. ¶ 17.  Additionally, the coating may be discontinuous and defines treated areas and untreated areas along the substrate surface, and the untreated areas comprise a plurality of intersection channels disposed between and separating sections of treated areas, wherein the coating may cover from about 1 to about 99 percent of the substrate surface.  See id. ¶¶ 19–20, 28, Figs. 1 and 2.  The non-coated areas of the substrate may serve as the required “pores” in the coating as water may be transported through the substrate.  The coating may comprise polyurethane polymer and temperature regulating materials, such as polyols, paraffin linear chain hydrocarbon agents having 15–20 carbon atoms, and silicate mineral, a heat-dissipating agent.  Id. ¶¶ 35–37, 48, 50.  The fabric substrate may be woven, nonwoven, or knitted.  Id. ¶ 16.  
Worley fails to quantify the relative quantities of the thermal regulating materials.
Flugge-Berendes teaches a temperature change composition comprising multiple components including phase change materials and xylitol, a cooling agent, to regulate body heat over a range of temperatures.  Flugge-Berendes abstract, ¶¶ 19–20, 59.  The composition may be applied to a variety of garments.  Id. ¶ 55.  The temperature change composition may comprise 10–40 weight percent phase change material, such as paraffinic hydrocarbons.  Id. ¶¶ 22, 25.
It would have been obvious to one of ordinary skill in the art to have looked to Flugge-Berendes for guidance as to suitable component weight percentages as part of a complete temperature change composition to successfully practice the invention of Worley.  Additionally, it would have been obvious to have selected xylitol as the polyol cooling agent of Worley as to provide further cooling as set forth in Flugge-Berendes.  With regard to the weight percentage of silicate mineral and xylitol, the relative amount of the other temperature regulating materials are result-effective variables affecting the manner and degree to which temperature is regulated by the coated article.  See Flugge-Berendes ¶¶ 17–25.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed weight percentages or their relative quantities, it would have been obvious to one of ordinary skill in the art to optimize these result-effective variables by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Worley and Flugge-Berendes as applied to claims 1 and 3 above, and further in view of and Park (US 2012/0077040 A1).
Park teaches the use of a heat dissipating agent in a coating to reduce the temperature of a heat source.  Park abstract.  The heat dissipating agent may be jade.  Id. ¶¶ 11, 22, 33.  
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have selected jade as a particular silicate mineral to the coating layer of Worley so that heat could be better dissipated from the apparel wearer.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Worley and Flugge-Berendes as applied to claim 9 above, and further in view of and Lubets (US 2013/0212769 A1).  Worley and Flugge-Berendes fail to teach the first surface of the article faces the wearer.
Lubets teaches apparel supporting an athlete during asymmetrical motion, wherein the apparel comprises first and second material portions.  Lubets abstract.  
It would have been obvious to the skilled artisan to have coated the side of the Worley apparel with the coating layer so that the wearer could feel the cooling effect of the coating.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Worley, Flugge-Berendes, and Lubets as applied to claim 10 above, and further in view of further in view of Araujo (US 2013/0133353 A1).  Worley, Flugge-Berendes, and Lubets fail to teach the thermal regulation membrane covers up to 30% of the surface area of the first surface of the textile.
Araujo teaches a fabric comprising cooling elements coupled to a base fabric that absorbs heat.  Araujo abstract.  The cooling elements may comprise phase change material and be arranged in patterns that form untreated areas comprising a plurality of intersecting channels disposed between and separating section of treated areas at levels as low as 25 percent of total surface area.  Id. abstract, ¶¶ 28–30, 36–37, see Figs. 3A–F, 4A–F.
One of ordinary skill in the art would have looked to Araujo for guidance as to suitable patterns and surface area coverage values in which to coat with the thermal regulating materials when making discontinuous coatings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–11 of U.S. Patent No. 11,241,050. Although the claims at issue are not identical, they are not patentably distinct from each other because the applied claims encompass the subject matter of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786